IN THE MISSOURI COURT OF APPEALS
                     WESTERN DISTRICT
 BARBARA PIPPENS, JOHN               )
 BOHNEY, CHERYL HIBBELER,            )
 REBECCA SHAW, BOB MINOR,            )
 JAMES HARMON, GENE                  )
 DAVISON, and PAT McBRIDE,           )
                  Respondents,       )
                                     )
 v.                                  )       WD83962
                                     )
 JOHN R. ASHCROFT, in his            )       FILED: August 31, 2020
 official capacity as Missouri       )
 Secretary of State, DAVE            )
 SCHATZ, in his official capacity    )
 as State Senator and President      )
 Pro Tem of the Senate, ELIJAH       )
 HAAHR, in his official capacity     )
 as State Representative and         )
 Speaker of the House, and           )
 DANIEL HEGEMAN, in his              )
 official capacity as State Senator )
 and sponsor of Senate Resolution )
 38,                                 )
                         Appellants. )
                 Appeal from the Circuit Court of Cole County
                   The Honorable Patricia S. Joyce, Judge
            Before Special Division: Lisa White Hardwick, P.J., and
                   Alok Ahuja and Karen King Mitchell, JJ.
      In its 2020 regular session the General Assembly passed Senate Joint

Resolution 38 (“SJR 38”), which proposes amendments to the Missouri Constitution

concerning legislative redistricting, campaign contribution limits, and lobbyist gifts.
The measure will appear on the November 3, 2020 general election ballot as

Amendment No. 3.

      A group of eight Missouri citizens (the “Challengers”) filed suit against the

Secretary of State and other State officials in the Circuit Court of Cole County to

challenge the official summary statement for SJR 38. The circuit court agreed with

the Challengers that each of the three bullet points in the official summary

statement was unfair and insufficient; the court accordingly rewrote the summary

statement, and certified to the Secretary of State an alternative statement for

inclusion on the ballot.

      The Secretary of State and the other defendants appeal. We affirm in part

and reverse in part. While we agree with the circuit court that certain aspects of

the official summary statement are unfair or insufficient and require revision, we

certify to the Secretary of State an alternative summary statement which makes

more limited revisions than those ordered by the circuit court.

                                 Factual Background
      In the general election held on November 6, 2018, Missouri voters approved

Constitutional Amendment No. 1, which had been proposed by initiative petition.

Amendment No. 1 made multiple revisions to Article III of the Missouri

Constitution, the article establishing the legislative department.

      We rejected pre-election challenges to the validity of Amendment No. 1 in

Ritter v. Ashcroft, 561 S.W.3d 74 (Mo. App. W.D. 2018). Ritter explained that

Amendment No. 1 “prohibit[s] legislators and legislative employees from accepting

gifts valued at more than $5.00 from paid lobbyists,” and “prohibit[s] candidates for

the Senate from accepting campaign contributions of more than $2,500.00 in any

one election cycle, and prohibit[s] House candidates from accepting contributions of

more than $2,000.00.” Id. at 80; see Mo. Const. Art. III, § 2(b), (c).




                                            2
      In addition, we explained that Amendment No. 1 “substantially modif[ies] the

procedure for apportioning House and Senate Districts following a decennial

census.” Ritter, 561 S.W.3d at 80. As we described in Ritter,

      [Amendment No. 1] establish[es] a new position known as the “non-
      partisan state demographer,” to be selected through an application
      process overseen by the State Auditor, and with the participation of
      the majority and minority leaders of the Senate. [See Mo. Const. Art.
      III, § 3(a), (b).] The non-partisan state demographer is charged with
      preparing proposed legislative re-districting plans and maps following
      the decennial census. [Id. §§ 3(c), 7(a)]. In preparing those
      redistricting proposals, the demographer is charged with giving the
      districts “a total population as nearly equal as practicable to the ideal
      population for such districts,” and with complying with the
      requirements of the United States Constitution and federal laws,
      including the Voting Rights Act of 1965. [Id. § 3(c)(1)a, b.] The
      demographer is also directed that
                    Districts shall be designed in a manner that achieves both
             partisan fairness and, secondarily, competitiveness. Partisan
             fairness means that parties shall be able to translate their
             popular support into legislative representation with
             approximately equal efficiency. Competitiveness means that
             parties’ legislative representation shall be substantially and
             similarly responsive to shifts in the electorate’s preferences.
      [Id. § 3(c)]. [Amendment No. 1] also directs the demographer to
      consider geographic contiguity, the boundaries of existing political
      subdivisions, and the compactness of the proposed districts. These
      considerations, however, are expressly subordinated to consideration of
      equal population, compliance with federal law, and partisan fairness
      and competitiveness. [Id. § 3(c)(1)c, d, e.]
             [Amendment No. 1] provide[s] that, within six months following
      the release of the decennial census results, the non-partisan state
      demographer shall file with the Secretary of State “a tentative plan of
      apportionment and map of the proposed districts, as well as all
      demographic and partisan data used in the creation of the plan and
      map.” [Id. § 3(c)(3).] [Amendment No. 1] largely retains the procedure
      found in the current Missouri Constitution for the Governor to select
      House and Senate reapportionment commissions with . . . input [from
      the two major political parties]. [See id. § 3(c)(2).] Under [Amendment
      No. 1], the reapportionment commissions are charged with holding at
      least three public hearings concerning the demographer’s proposed
      apportionment plan. [Id. §§ 3(c)(3), 7(c).] The commissions may make



                                          3
       modifications to the demographer’s proposed plan and map, but only
       “by a vote of at least seven-tenths of the commissioners.” [Id.]
       [Amendment No. 1] provides that, “[i]f no changes are made or
       approved as provided for in this subsection, the tentative plan of
       apportionment and map of proposed districts shall become final.” [Id.]
Ritter, 561 S.W.3d at 80-81.

       Amendment No. 1’s creation of the post of Nonpartisan State Demographer

was mentioned by the Supreme Court of the United States in its decision finding

that partisan gerrymandering of State legislative districts does not present a

justiciable controversy under federal law. Rucho v. Common Cause, 139 S. Ct. 2484

(2019). The Court observed that, while federal law provided no remedy, “[t]he

States . . . are actively addressing the issue [of partisan influence over redistricting]

on a number of fronts.” Id. at 2507. After noting that a number of States had

established independent redistricting commissions, the Court stated that “Missouri

is trying a different tack. Voters there overwhelmingly approved the creation of a

new position – state demographer – to draw state legislative district lines.” Id.

(citing Mo. Const. Art. III, § 3). The introduction of “partisan fairness” and

“competitiveness” criteria, and their placement in the highest-priority category, is

also an apparently novel feature of the new redistricting process put in place by

Amendment No. 1.1

       In its 2020 regular session, the General Assembly passed Senate Substitute

No. 3 for Senate Joint Resolution No. 38 (“SJR 38”). SJR 38 submits to voters a

proposed constitutional amendment which would modify the features of

Amendment No. 1 described above. While Amendment No. 1 prohibits legislators

and their staffs from accepting gifts from paid lobbyists with a value in excess of


       1       See David Gartner, Arizona State Legislature v. Arizona Independent
Redistricting Commission and the Future of Redistricting Reform, 51 Ariz. St. L. J. 551, 582
(2019) (stating that adopting of Amendment No. 1 in 2018 “sets Missouri apart from all
other states in its focus on ‘partisan fairness’ and puts it among a small group of states that
incorporate ‘competitiveness’ as a priority criteria”).


                                               4
$5.00, SJR 38 deletes the dollar limitation, and would thereby prohibit gifts from

paid lobbyists entirely. SJR 38 also reduces the contribution limits in campaigns

for state senator by $100.00, from $2,500.00 to $2,400.00 (it does not alter the

$2,000.00 contribution limit in races for the state House of Representatives). SJR

38 also proposes to delete the cost-of-living adjustment to the campaign contribution

limits currently found in Article III, § 2(c).

       SJR 38’s most significant provisions modify the process for reapportioning

state legislative districts.

       SJR 38 renames the existing House and Senate reapportionment

commissions as the “house independent bipartisan citizens commission” and the

“senate independent bipartisan citizens commission.” Under the existing

Constitution, the members of the House reapportionment commission are appointed

by the Governor, from lists of nominees submitted by the two major political parties’

congressional district committees, while members of the Senate reapportionment

commission are appointed by the Governor from lists of nominees submitted by the

parties’ State committees. See Article III, § 3(c)(2), 7(b). SJR 38 proposes to modify

this selection process so that the parties’ State committees, as well as their

congressional district committees, will both make nominations to each of the
redistricting commissions. As a result of the additional nominations coming from

the different party committees, the membership of the House redistricting

commission would increase from sixteen to twenty members, and the Senate

commission would expand from ten to twenty members. Under Article III, § 7(b),

the parties’ State committees currently nominate twenty candidates to fill all ten

spots on the Senate reapportionment commission. Under SJR 38, the influence of

the parties’ State committees would be diminished: the State committees would

nominate ten candidates to fill only four spots (or twenty percent of the members)
on each of the two redistricting commissions. SJR 38 also adds a provision


                                             5
prohibiting any individual from serving on both commissions during the same

redistricting cycle.

       SJR 38 completely eliminates the post of “Nonpartisan State Demographer,”

one of the primary features of the redistricting process established by Amendment

No. 1. Under Amendment No. 1, the Nonpartisan State Demographer is charged

with creating tentative redistricting maps for both the House of Representatives

and for the Senate, which are then reviewed by the reapportionment commissions

for each house (with a super-majority vote required to modify the Nonpartisan State

Demographer’s tentative plans). Having eliminated the office of Nonpartisan State

Demographer, SJR 38 specifies instead that the redistricting commissions will

themselves develop the redistricting maps for the House and Senate, rather than

merely reviewing the Nonpartisan State Demographer’s tentative redistricting

plans. Under SJR 38, the commissions are required to submit final maps to the

Secretary of State within six months after the commissions’ appointment; those

maps must be approved by at least seventy percent of the commissions’ members. If

the commissions fail to timely submit redistricting plans, SJR 38 provides that

maps will be developed by a commission consisting of six Court of Appeals judges,

appointed by the Missouri Supreme Court. This process is similar, although not
identical, to the redistricting process which was in place prior to the adoption of

Amendment No. 1 in 2018.

       SJR 38 proposes to limit judicial challenges to redistricting plans developed

under its provisions. The resolution specifies that “[o]nly an eligible Missouri voter

who sustains an individual injury by virtue of residing in a district that [allegedly

violates the state or federal constitutions, or federal law], and whose injury is

remedied by a differently drawn district, shall have standing.” SJR 38 specifies

that, if a court finds that a legal violation has occurred, “its judgment shall adjust
only those districts, and only those parts of district boundaries, necessary to bring


                                           6
the map into compliance.” The resolution gives the Missouri Supreme Court

exclusive appellate jurisdiction in any such case.

       SJR 38 also proposes to substantially modify the criteria which govern the

redistricting process. SJR 38 provides that “[d]istricts shall be as nearly equal as

practicable in population, and shall be drawn on the basis of one person, one vote.”

The resolution specifies that districts will be deemed to be “as nearly equal as

practicable in population” if no district deviates by more than one percent from the

state-wide mean population per district, although deviations up to three percent

may be permitted to allow districts to follow existing political subdivision

boundaries. The gloss which SJR 38 places on “as nearly equal as practicable in

population” departs from the current constitution (as amended by Amendment No.

1 in 2018), which provides that “[l]egislative districts shall each have a total

population as nearly equal as practicable to the ideal population for such districts”

(“ideal population” being the state-wide mean per-district population). Mo. Const.

Art. III, § 3(c)(1)a.2

       The resolution provides that legislative districts must be drawn to comply

with the United States Constitution and applicable federal laws, including the

Voting Rights Act of 1965, and specifies that “no district shall be drawn in a manner
which results in a denial or abridgment of the right of any citizen of the United

States to vote on account of race or color.” This alters the current non-

discrimination criterion, which specifies that “districts shall not be drawn with the

intent or result of denying or abridging the equal opportunity of racial or language

minorities to participate in the political process or diminishing their ability to elect


        2      It may also be significant that the existing Constitution specifies that “ideal
population” shall be determined by calculating the per-district mean of “the total population
of the state reported in the federal decennial census,” while SJR 38 provides that the “ideal
population” shall be calculated by dividing the total number of districts into “the statewide
population data being used.”


                                              7
representatives of their choice, whether by themselves or by voting in concert with

other persons.” Mo. Const. Art. III, § 3(c)(1)b.

      Subordinate to the principles requiring an approximately equal population

distribution and prohibiting racial discrimination, SJR 38 requires that “districts

shall be composed of contiguous territory as compact as may be.” Next, SJR 38

specifies that, to the extent consistent with the foregoing, “communities shall be

preserved,” meaning that “district lines follow political subdivision lines to the

extent possible.” The resolution provides detailed criteria by which to determine

whether and how to divide counties and municipalities where necessary. Finally,

SJR 38 provides that “[d]istricts shall be drawn in a manner that achieves partisan

fairness and, secondarily, competitiveness, but the standards [described above]

shall take precedence over partisan fairness and competitiveness.” The resolution

substantially relaxes the standards used to gauge the “partisan fairness” and

“competitiveness” of particular redistricting plans. In particular, under

Amendment No. 1 the Demographer is required to draw maps which achieve an

“efficiency gap” between the voting power of each party’s supporters “as close to zero

as practicable.” Art. III, § 3(c)(1)b. Under SJR 38, on the other hand, redistricting

maps will be acceptable so long as the “efficiency gap” does “not exceed fifteen
percent.”

      Besides modifying the existing criteria, the primary change to the

redistricting standards which would be effected by SJR 38 concerns the relative

weight to be given to “partisan fairness” and “competitiveness” in the redistricting

process. The current Constitution (as amended by Amendment No. 1) places the

achievement of “partisan fairness and, secondarily, competitiveness,” in the highest

priority category of redistricting criteria, alongside the directive to achieve equality

of population and the prohibition on racial discrimination. See Mo. Const. Art. III,
§ 3(c)(1). Considerations of geographical contiguity, preservation of the boundaries


                                           8
of political subdivisions, and compactness are subordinate criteria. Id. In contrast,

SJR 38 removes partisan fairness and competitiveness from the highest-priority

category, and instead places them at the very bottom of the priority listing, below

contiguity, preservation of existing boundaries, and compactness.

       The General Assembly exercised its prerogative under § 116.1553 to draft the

official summary statement for SJR 38. The General Assembly’s summary

statement proposes to ask voters:

       Shall the Missouri Constitution be amended to:
              •      Ban all lobbyist gifts to legislators and their employees;
              •      Reduce legislative campaign contribution limits; and
              •     Create citizen-led independent bipartisan commissions to
       draw state legislative districts based on one person, one vote, minority
       voter protection, compactness, competitiveness, fairness, and other
       criteria?
       SJR 38 was passed by the Senate on May 10, 2020, and by the House of

Representatives on May 13, 2020. It is slated to appear on the November 3, 2020

general election ballot as Amendment No. 3.

       On May 18, the Challengers filed their Petition for Declaratory Judgment

and Injunctive Relief under Section 116.190, RSMo, contending that the official

ballot summary drafted by the General Assembly for SJR 38 was insufficient and

unfair. The Petition named as defendants the following individuals (solely in their

official capacities): Secretary of State John R. Ashcroft; Senate President Pro Tem

Dave Schatz; Speaker of the House of Representatives Elijah Haahr; and State

Senator Daniel Hegeman, the sponsor of SJR 38. The defendants are jointly

represented by the Attorney General’s Office, and have filed a joint brief in this




      3      Statutory citations refer to the 2016 edition of the Revised Statutes of
Missouri, updated through the 2019 Cumulative Supplement.


                                             9
Court. For ease of reference, we refer to the defendants collectively as the

“Secretary of State.”

       In their Petition, the Challengers alleged that each of the three bullet points

contained in the General Assembly’s summary statement is insufficient and unfair.

The Challengers alleged that the first bullet of the summary is insufficient and

unfair because SJR 38 merely “reduce[s] the five-dollar limit on de minimis gifts to

zero,” while leaving in place exceptions to the gift restrictions for unpaid lobbyists,

and the exception for “gifts [to legislators or their staffs] . . . from those related to

them within the fourth degree by blood or marriage.” Mo. Const. Art. III, § 2(b).

The Challengers also alleged that,

       in light of the dramatic and significant changes that SJR 38 will make
       to redistricting, it is misleading and manipulative for the fifty-word
       summary statement to devote any precious space – let alone the entire
       first clause – to the unremarkable fact that SJR 38 would amend the
       Constitution to preclude legislators and their employees from receiving
       gifts from paid lobbyists worth five dollars or less.
       Challengers’ Petition alleged that the second bullet point of the General

Assembly’s summary statement is insufficient and unfair because SJR 38 only

reduces contribution limits in Senate campaigns, and therefore does not “[r]educe

legislative campaign contribution limits” as the summary states. Because the
reduction of $100 to the Senate campaign contribution limit constitutes only a four

percent reduction, for only one house of the General Assembly, the Challengers

contended that the summary’s emphasis on this provision would “unfairly color[ ]

the views of the voters,” and would “mislead and deceive voters into believing that

SJR 38 would make meaningful reductions in contribution limits for all legislative

campaigns, which is untrue.”

       With respect to the third bullet point, the Petition alleged that the summary

statement inaccurately states that SJR 38 “create[s]” new commissions, when it
“simply renames” the existing House and Senate reapportionment commissions.


                                            10
The Challengers also argued that the third bullet “is misleading because it fails to

inform voters that SJR 38 eliminates the office of the Nonpartisan State

Demographer, which provides Missouri’s primary defense against partisan

gerrymandering.” The Challengers alleged that the third bullet point “falsely

asserts that the Commissions would be ‘independent,’” when the commissions

“would in fact comprise individuals with partisan interests who were hand-selected

by the State’s political parties and elected officials.” The Petition also alleged that

the third bullet is insufficient and unfair because it fails to acknowledge that “the

Missouri Constitution already provides that districts are to be drawn on the basis of

the[ ] factors” listed in the third bullet. The Challengers also complained that the

third bullet fails to acknowledge that SJR 38 will significantly reduce the impact of

partisan fairness and competitiveness on redistricting, by making the test to

determine fairness and competitiveness substantially more lenient, and by

removing those criteria from the highest priority category, and instead making

them the lowest priority considerations in formulating district maps.

      The petition prayed that the circuit court vacate the existing summary

statement and either order the General Assembly to prepare a new one, or certify

the following summary statement instead:
      Shall the Missouri Constitution be amended to:
      Eliminate the office of Nonpartisan State Demographer, currently
      responsible for drawing draft legislative district maps, and give map
      drawing responsibility to Commissions comprised of partisan
      representatives; and
      Make partisan fairness and competitiveness the least important
      factors when drawing district maps.
      The parties agreed to submit the case to the circuit court for decision on a

Joint Stipulation of Facts and Exhibits, the parties’ trial briefs, and oral argument
by counsel. The parties’ Joint Stipulation identified the parties, provided a




                                           11
chronology of relevant events, and submitted to the court stipulated copies of the

relevant documents.

      Following a hearing on August 7, 2020, the circuit court entered its Final

Judgment on August 17. The circuit court agreed with the Challengers that all

three bullet points in the General Assembly’s proposed summary statement are

insufficient and unfair. The court therefore vacated the General Assembly’s

statement, and certified an alternative summary statement which the court had

drafted. The circuit court began its legal analysis of the General Assembly’s

summary statement language with these general observations:

      [T]he legislature’s summary fails to inform voters that adopting SJR
      38 would eliminate the legislative redistricting rules Missourians
      overwhelmingly adopted just two years ago to combat political
      gerrymandering and replace them with a redistricting process similar
      in substance to the one they just voted to abandon. . . . Where, as
      here, the legislature seeks to override the recent, clearly expressed will
      of Missouri voters on a matter as important as redistricting, the law
      requires that voters by plainly informed what they are being asked to
      consider.
      The judgment found, first, that “the summary statement is insufficient and

unfair because it fails to even allude to SJR 38’s central feature: the wholesale

repeal of voter-approved rules for redistricting and replacing them with prior
redistricting rules designed to benefit incumbent legislators.” “The ‘central purpose’

or ‘primary objective’ of SJR 38 is to effectively repeal Amendment 1. Accordingly,

the summary statement must alert voters to that change in some fashion. Instead,

the General Assembly’s statement does not mention the change at all.”

      The circuit court also agreed with the Challengers that the first bullet point

misleadingly claims that SJR 38 would ban all lobbyist gifts, when it only bans gifts

from unrelated, paid lobbyists. The court also agreed with Challengers that the

second bullet point is misleading when it suggested that contribution limits are
reduced in all “legislative campaign[s],” when the resolution only effects “a meager



                                          12
4% reduction to senatorial campaign contribution limits while leaving

representative contribution limits untouched.” The court also found that the third

bullet is deceptive in referring to the “creat[ion]” of “independent” and “citizen-led”

redistricting commissions, when SJR 38 instead “simply renames two legislative

commissions that already exist,” and the members of the commissions will be

selected by the joint efforts of the major political parties and the Governor. The

judgment also found the third bullet point to be misleading by suggesting that SJR

38 establishes new redistricting criteria, when the listed criteria are already

specified in the Constitution, and by failing to acknowledge that the resolution

substantially reduces the significance of partisan fairness and competitiveness in

the redistricting process.

       After vacating the General Assembly’s summary statement, the circuit court

instead certified to the Secretary of State the following alternate summary

statement, for inclusion in the official ballot title to appear on the November 3, 2020

general-election ballot:

       Shall the Missouri Constitution be amended to:
       •      Repeal rules for drawing state legislative districts approved by
              voters in November 2018 and replace them with rules proposed
              by the legislature;
       •      Lower the campaign contribution limit for senate candidates by
              $100; and
       •      Lower legislative gift limit from $5 to $0, with exemptions for
              some lobbyists?
       The Secretary of State filed his Notice of Appeal on August 18, 2020. The

parties submitted the record and their briefing on an expedited basis, and we heard

oral argument on August 28.4


       4      In addition to briefing by the parties, we received an amicus curiae brief
supporting the Secretary of State from the Missouri Chamber of Commerce and Industry
and other trade organizations, and amici briefs supporting the challengers from a group of


                                            13
                                    Standard of Review
       The parties submitted the case to the circuit court for decision based on their

Joint Stipulation of Facts and Exhibits. “‘[W]hen there is no underlying factual

dispute that would require deference to the trial court’s factual findings,’ we apply

‘[d]e novo review [to] the trial court’s legal conclusions about the propriety of the . . .

summary statement[ ].” Sedey v. Ashcroft, 594 S.W.3d 256, 262 (Mo. App. W.D.

2020) (quoting Brown v. Carnahan, 370 S.W.3d 637, 653 (Mo. 2012)).

                                          Discussion
       The summary statement which the Challengers attack was drafted by the

General Assembly pursuant to the authority granted by § 116.155.1, which provides

that “[t]he general assembly may include the official summary statement . . . in any

statewide ballot measure that it refers to the voters.” The Missouri Supreme Court

has explained that,

              [i]f the General Assembly writes the ballot title for a measure it
       proposes to voters, the title must be “a true and impartial statement of
       the purposes of the proposed measure in language neither
       intentionally argumentative nor likely to create prejudice either for or
       against the proposed measure.” Section 116.155.2. The summary
       statement is limited to 50 words, excluding articles. Id.
               Section 116.190, . . . in relevant part, allows any citizen to
       challenge the official ballot title proposed by the General Assembly
       before an election takes place. The challenger must “state the reason
       or reasons why the summary statement portion of the official ballot
       title is insufficient or unfair.” Section 116.190.3. This section is a
       procedural safeguard that is “designed to assure that the desirability of
       the proposed amendment may be best judged by the people in the

former Missouri federal and State legislators, and from a group of national and Missouri-
based civil-rights organizations.
        Under § 115.125.3, “[n]o court shall have the authority to order an individual or
issue be placed on the ballot less than eight weeks before the date of the election.” In
Dotson v. Kander, 435 S.W.3d 643 (Mo. 2014), the Missouri Supreme Court interpreted this
provision “to prohibit court-ordered modifications to a ballot title” later than the date
specified in the statute. Id. at 645; see also § 116.190.5 (providing that an action
challenging a ballot title “shall be extinguished” “fifty-six days prior to election in which the
measure is to appear,” unless this deadline is extended by the court for “good cause”). Eight
weeks before the November 3, 2020 election is September 8, 2020.


                                               14
       voting booth.” Such challenges are necessary “to prevent a self-serving
       faction from imposing its will upon the people without their full
       realization of the effects.” Judicial review of a ballot title is especially
       important in a legislature-proposed ballot initiative. This is true
       because the proponent of the initiative – the General Assembly –
       writes the ballot title as well as the proposed amendment without any
       review of the ballot title by the executive department. . . . [¶] In
       contrast, the ballot summary of a citizen-proposed initiative petition is
       written by the secretary of state and reviewed by the attorney general.
Dotson v. Kander, 464 S.W.3d 190, 193-94 & n.4 (Mo. 2015) (other citations and

footnote omitted).

       Under § 116.190.3, “[t]he party challenging the language of the summary

statement bears the burden to show that the language is insufficient or unfair.”

Hill v. Ashcroft, 526 S.W.3d 299, 308 (Mo. App. W.D. 2017) (citation omitted).

“‘Insufficient means “inadequate; especially lacking adequate power, capacity, or

competence.” The word “unfair” means to be “marked by injustice, partiality, or

deception.”’” Id. (citations omitted).

       The summary statement “should accurately reflect both the legal and

probable effects of the propos[al].” Shoemyer v. Sec’y of State, 464 S.W.3d 171, 174

(Mo. 2015) (citing Brown v. Carnahan, 370 S.W.3d 637, 654 (Mo. 2012)). We have

explained that “[t]he summary statement should inform voters of the ‘central

feature[s]’ of the initiative or referendum proposal.” Stickler v. Ashcroft, 539 S.W.3d
702, 709 (Mo. App. W.D. 2017) (citation omitted). This principle derives from “[t]he

commonly understood meaning of a ‘summary,’” namely, “‘a short restatement of the

main points (as of an argument) for easier remembering, for better understanding,

or for showing the relation of the points.’” Id. at 709 n.4 (quoting WEBSTER’S THIRD

NEW INT’L DICTIONARY OF THE ENGLISH LANGUAGE 2289 (unabridged ed. 1993)).

       While a summary statement should describe a ballot measure’s central

features, it “‘need not set out the details of the proposal to be fair and sufficient.’”
Stickler, 539 S.W.3d at 709 (quoting Brown, 370 S.W.3d at 656). “The omission of



                                            15
proposed changes from the summary statement will not render the ballot summary

insufficient if they are not central features of the proposed amendment.” Sedey, 594
S.W.3d at 269 (citation omitted).

       “The applicable question is not whether the summary drafted is the best

summary, ‘but whether [it] gives the voter a sufficient idea of what the proposed

amendment would accomplish, without language that is intentionally unfair or

misleading. The idea is to advise the citizen what the proposal is about.’” Id. at 263

(citation omitted). The question for the court “is whether the summary statement

contains an impartial, intelligible, and accurate summary of the [ballot measure]’s

central purpose and effects.” Stickler, 539 S.W.3d at 710.

       With these general principles in mind, we turn to the Challengers’ specific

attacks against the three bullet points which make up SJR 38’s official summary

statement.

                                             I.
       The first bullet point of the official summary statement asks Missouri voters

whether they wish to amend the Constitution to “[b]an all lobbyist gifts to

legislators and their employees.” The Challengers argue that this is an insufficient

and unfair summary of SJR 38, because the resolution does not ban “all” gifts from

lobbyists. They emphasize that SJR 38 does not alter the language in Article III,

§ 2(b) of the Missouri Constitution, which limits the gift restriction to “a gift . . .

from any paid lobbyist or lobbyist principal” – thus excluding unpaid lobbyists. The

Challengers also emphasize that SJR 38 retains Article III, § 2(b)’s exception for

gifts “from those related to [legislators or their staffs] within the fourth degree by

blood or marriage.”

       The first bullet point uses the expansive word “all” to describe the “lobbyist

gifts” which will be banned if the amendment passes. “The word ‘all’ is unqualified
and unambiguous.” Estes v. Cole Cnty., 437 S.W.3d 307, 312 (Mo. App. W.D. 2014).


                                            16
“‘All’ means ‘[e]very,’”5 “‘each one of,’”6 or “‘the whole number, quantity or amount,’”

without exception.7 Thus, the summary statement tells voters that, if SJR 38

passes, every gift from a lobbyist to a legislator or legislative employee will be

prohibited, without exception.

      As the Challengers argue, the first bullet point does not accurately reflect

what SJR 38 would actually accomplish, since it would only prohibit some lobbyist

gifts, namely those from “any paid lobbyist or lobbyist principal,” and would allow

an exception for gifts from relatives of the legislator or staffer.

      The first bullet point fails to state that its gift ban would apply only to paid

lobbyists. The Secretary of State argues that a common dictionary definition of a

“lobbyist” includes only persons who perform legislative advocacy on behalf of

others for compensation. We cannot agree that use of the term “lobbyist,” standing

alone, necessarily connotes compensation. At least one common dictionary

definition of a “lobbyist” is simply “one who conducts activities aimed at influencing

or swaying public officials and especially members of a legislative body on

legislation : a person engaged in lobbying public officials.”8 Moreover, while we

need not decide in this case whether SJR 38 incorporates the definition of a

“legislative lobbyist” found in § 105.470, it is significant that the statutory definition
specifies four circumstances in which an individual seeking to influence legislative

action may be considered a “legislative lobbyist” – only two of which involve

compensation for lobbying activities. Section 105.470(5) provides in relevant part:



      5     Alack v. Vic Tanny Int’l of Mo., Inc., 923 S.W.2d 330, 344 (Mo. 1996) (quoting
WEBSTER’S THIRD NEW INT’L DICTIONARY 54 (1976)).
      6      State ex rel. State Hwy. Comm’n v. Klipsch, 414 S.W.2d 783, 786 (Mo. 1967).
      7     Kinder v. Mo. Dep’t of Corr., 43 S.W.3d 369, 373 (Mo. App. W.D. 2001)
(quoting WEBSTER’S COLLEGIATE DICTIONARY 29 (10th ed. 1993)).
      8      See www.merriam-webster.com/dictionary/lobbyist (accessed Aug. 26, 2020).


                                            17
             “Legislative lobbyist” [means] any natural person who acts for
      the purpose of attempting to influence the taking, passage,
      amendment, delay or defeat of any official action on any bill,
      resolution, amendment, nomination, appointment, report or any other
      action or any other matter pending or proposed in a legislative
      committee in either house of the general assembly, or in any matter
      which may be the subject of action by the general assembly and in
      connection with such activity, meets the requirements of any one or
      more of the following:
              (a)    Is acting in the ordinary course of employment, which
      primary purpose is to influence legislation on a regular basis, on behalf
      of or for the benefit of such person’s employer, except that this shall
      not apply to any person who engages in lobbying on an occasional basis
      only and not as a regular pattern of conduct; or
            (b)    Is engaged for pay or for any valuable consideration for
      the purpose of performing such activity; or
             (c)   Is designated to act as a lobbyist by any person, business
      entity, governmental entity, religious organization, nonprofit
      corporation, association or other entity; or
             (d)     Makes total expenditures of fifty dollars or more during
      the twelve-month period beginning January first and ending December
      thirty-first for the benefit of one or more public officials or one or more
      employees of the legislative branch of state government in connection
      with such activity.
      Subparts (c) and (d) of this statutory definition do not require that the

“legislative lobbyist” receive compensation for their advocacy work. See Calzone v.

Summers, 942 F.3d 415, 418-19 (8th Cir. 2019) (en banc) (individual fell within
§ 105.470(5)’s definition of a “legislative lobbyist” where he advocated policy

positions to State legislators as the unpaid president of a nonprofit organization

which “is effectively his alter ego,” because he had been “designated to act as a

lobbyist” by the nonprofit).

      Moreover, we can envisage numerous situations in which persons who are not

compensated for their lobbying work engage in such activities. For example,

individuals may lobby on their own behalf; corporate managers, small
businesspersons, and professionals may lobby without compensation on behalf of



                                          18
trade or professional associations in which they or their employers are members;

workers may lobby on behalf of their labor unions; and interested individuals may

volunteer to lobby on behalf of public-policy or charitable organizations which they

support. The fact that SJR 38 exempts from the gift ban persons who engage in

“lobbying,” but are not compensated for their lobbying work, is a significant

limitation on the scope of the restriction. This qualification renders the existing

summary language – which asserts that SJR 38 will “ban all lobbyist gifts” –

insufficient and unfair.

      The fact that the gift ban only applies to paid lobbyists can be easily

described by amending the first bullet point to state that SJR 38 will “[b]an gifts

from paid lobbyists to legislators and their employees.”9

      On the other hand, it was not necessary for the summary statement to refer

to the exception for gifts from relatives of a legislator or legislative staffer. As

explained above, a summary statement “‘need not set out the details of the proposal

to be fair and sufficient.’” Stickler v. Ashcroft, 539 S.W.3d 702, 709 (Mo. App. W.D.

2017) (quoting Brown v. Carnahan, 370 S.W.3d 637, 656 (Mo. 2012)). This is

especially true in the context of the compressed fifty-word limit applicable to

summary statements drafted by the General Assembly. The fact that SJR 38
permits legislators and legislative employees to continue to receive gifts from

relatives who are also paid lobbyists constitutes a “detail” rather than a “central

feature” of SJR 38. Particularly with the elimination of the word “all” from the first

bullet point, no further reference to the allowance of gifts from relatives was

required.

      The Challengers also argue that the first bullet point was insufficient

because it fails to state that SJR 38 will only reduce the gift restriction from the

     9      We eliminate the word “all” due to considerations of space, and because the
summary already states that the relevant gifts are “ban[ned]” without qualification.


                                            19
current $5.00 limit, to an outright ban. We disagree. In Brown, 370 S.W.3d 637,

the Missouri Supreme Court held that a summary statement for an initiative

seeking to limit interest rates charged by consumer lenders was fair and sufficient

when it merely asked voters whether “Missouri law [should] be amended to limit

the annual rate of interest,” without specifying that the new limit would be thirty-

six percent. Id. at 663. The Court explained that

      [h]ere, the secretary of state prepared a summary statement that was
      accurate as to the purpose of the initiative – to limit the permissible
      interest rate for certain types of loans – and there was no requirement
      to articulate specifically the proposed 36-percent rate limit. That the
      court might believe that the additional information about the rate limit
      would render a better summary is not the test.
Id. at 664 (citation omitted). As we recognized in Boeving v. Kander, 493 S.W.3d
865 (Mo. App. W.D. 2016), Brown held that “greater specificity was not required”

where the existing summary was “‘vague but accurate.’” Id. at 878. Here, it is

accurate to say that SJR 38 would “ban” gifts from paid lobbyists, without

specifically quantifying the effect of the ban.

                                           II.
      The second bullet point of the General Assembly’s official summary

statement states that passage of SJR 38 will “[r]educe legislative campaign
contribution limits.” The Challengers argue that this bullet point is insufficient and

unfair because SJR 38 only reduces the contribution limit with respect to Senate

races, and then only by $100 (or four percent), from $2,500 to $2,400. The

Challengers argue that the bullet point should be revised to make explicit that the

reduction in contribution limits only applies to Senate candidates, and to advise

voters of the magnitude of the reduction (which the Challengers characterize as

trivial). We disagree.

      SJR 38 proposes to make two modifications to Article III, § 2(c) of the
Missouri Constitution. First, it reduced the contribution limit stated in the


                                           20
Constitution for Senate races from $2,500, to $2,400. Second, it eliminates the

biannual adjustment of the contribution limits to reflect cumulative changes to the

Consumer Price Index since 2018.

      Although SJR 38 only alters the stated limit on contributions to Senate

campaigns, it also affects the contribution limits on House races in at least two

ways. First, SJR 38 proposes to eliminate the Consumer Price Index adjustment,

which would generally (although not universally) result in future increases to the

contribution limits for both Senate and House races.

      But critically, SJR 38 would also have the effect of actually reducing the

House contribution limit which is now in effect. Under Amendment No. 1, the

House and Senate contribution limits are adjusted every two years after 2018 to

reflect changes to the Consumer Price Index. Such a change in fact occurred

effective January 1, 2020. The Consumer Price Index adjustment increased the

campaign contribution limit for Senate races to $2,559 from $2,500, and increased

the limit for House races to $2,046 from $2,000. Because SJR 38 eliminates all

mention of a Consumer Price Index adjustment, and states that the contribution

limit for House races is $2,000, it would have the effect of reducing the current

contribution limit for House races from $2,046 to $2,000.
      Although they do not dispute the Secretary of State’s description of the

Consumer Price Index adjustments which took effect on January 1, 2020, the

Challengers argue that we should not consider those adjustments. The Challengers

point out that the Secretary of State affirmatively represented to the circuit court

that SJR 38 did not alter the House campaign contribution limit, and presented no

evidence to the circuit court to prove that the 2020 adjustments actually occurred.

We recognize that the Secretary of State may not have made this precise argument

in the circuit court. Challenges to ballot summaries like this case are commonly
litigated on a highly expedited schedule. Such cases are not merely private


                                          21
disputes, but implicate the overriding public interest that voters be given fair and

impartial information, to enable them to exercise their franchise in an informed

manner. Moreover, the Secretary of State’s argument relies on the Consumer Price

Index adjustment mechanism specified in the Constitution itself, Consumer Price

Index data which is documented in official publications of the United States

Department of Labor’s Bureau of Labor Statistics, and the Missouri Ethics

Commission’s official announcement of the campaign contribution limits in effect in

2020. These are matters of which we can take judicial notice.10 In these

circumstances, we believe it is appropriate to consider the Secretary of State’s

argument, even if it varies somewhat from the position the Secretary took in the

circuit court.

       Because the House campaign contribution limit has been adjusted upward

based on changes to the Consumer Price Index, but would be returned to its pre-

adjustment level of $2,000 if SJR 38 passes, the second bullet point is accurate

when it states that the resolution would “[r]educe legislative campaign contribution

limits,” not merely the contribution limits for Senate races.

       The Challengers also argue that it is necessary to include some reference in

the summary statement to the amount of the reduction to the contribution limits
(which they contend is minimal). For the reasons explained in § I, above, we

disagree. The second bullet point accurately states that, if SJR 38 passes,

legislative campaign contribution limits will be “reduc[ed].” While this may be

vague, it is “accurate as to the purpose of the initiative.” Brown, 370 S.W.3d at 664.


       10      Courts around the country have held that historical Consumer Price Index
information is subject to judicial notice. See, e.g., Pickett v. Sheridan Health Care Ctr., 664
F.3d 632, 648 (7th Cir. 2011); Greenhill v. United States, 96 Fed. Cl. 771, 783 n.18 (2011)
(taking notice of Consumer Price Index data with the observation that “courts have freely
taken judicial notice of relevant, readily-available data”); Sweeney v. Sweeney, 135 N.E.3d
1189, 1196 (Ohio App. 2019); Daunhauer v. Daunhauer, 295 S.W.3d 154, 159 n. 9 (Ky. App.
2009).


                                              22
Even if we believed that providing additional information would be preferable, the

General Assembly’s failure to include any more specific information does not

invalidate the “vague but accurate” second bullet. Boeving, 493 S.W.3d at 878.

       We reject the Challengers’ attacks on the second bullet point, and conclude

that the circuit court erred in revising it.

                                           III.
       The third bullet point of the official summary statement drafted by the

General Assembly tells voters that SJR 38 will

              Create citizen-led independent bipartisan commissions to draw
       state legislative districts based on one person, one vote, minority voter
       protection, compactness, competitiveness, fairness, and other criteria.
       The Challengers attack the third bullet point on multiple fronts. They argue

that it fails to mention a critical feature of SJR 38 – its elimination of the position of

Nonpartisan State Demographer. They argue that its statement that SJR 38 will

“create” new redistricting commissions is misleading, since (they contend) the

resolution merely makes minor adjustments, and gives a new name, to redistricting

commissions which have existed for decades. They argue that the statement that

the redistricting commissions will be “citizen-led” and “independent” is inaccurate

and misleading, since the commissions will be appointed by the Governor based on
nominations from the two major political parties, and may contain present or

former elected officials or party operatives. Finally, they argue that the description

of the criteria on which redistricting decisions will be based fails to alert voters to

the substantial revisions to, and re-ordering of, the existing redistricting standards,

and falsely suggests that the listed standards are innovations which will only

become law if SJR 38 passes.

       We find three major problems in the third bullet point as currently drafted,

which require that it be rewritten.




                                               23
      1.     First, the third bullet point fails to make any reference to SJR 38’s

elimination of the office of Nonpartisan State Demographer, one of the primary

features of the redistricting process adopted by voters in 2018.

      The Secretary of State’s opening Brief acknowledges the centrality of the

Nonpartisan State Demographer to Missouri’s current redistricting process, and

acknowledges that one of the central features of SJR 38 is to transfer the

Nonpartisan State Demographer’s redistricting responsibilities to the bipartisan

redistricting commissions:

      Under current law, the Constitution provides that the “nonpartisan
      state demographer” shall have principal responsibility for drawing
      legislative maps in Missouri. MO. CONST. art. III, § 3(a).
      ....
             . . . If enacted, SJR 38 will change the process of redistricting by
      creating two new entities, called the “house independent bipartisan
      citizens commission” and the “senate independent bipartisan citizens
      commission.” These entities will replace the nonpartisan state
      demographer and assume principal responsibility for redistricting the
      house and senate districts, respectively. . . .
           SJR 38 eliminates the role of the nonpartisan state
      demographer in redistricting for both house and senate districts.
(Record citations omitted.)

      The position of Nonpartisan State Demographer created in 2018 by
Amendment No. 1 altered the commission-based process for redistricting which had

existed in Missouri since constitutional amendments in 1966, and which had

governed the last five decennial redistricting cycles. The process for selecting the

Demographer is specified in detail in Article III, § 3(b) of the Constitution. The

involved process detailed in the Constitution is designed to insulate the

Demographer from partisan influence to a substantial extent. First, § 3(b) specifies

that any Missouri resident may apply to become the Demographer. The State
Auditor is charged with reviewing the applications, and submitting to the majority



                                          24
and minority leaders of the Senate a list of at least three candidates “with sufficient

expertise and qualifications, as determined by the state auditor, to perform the

duties of the nonpartisan state demographer.” If the majority and minority leaders

are able to agree on a single candidate, that person becomes the Nonpartisan State

Demographer. If not, each Senate leader may strike up to one-third of the Auditor’s

list of candidates, and the Auditor then selects the Demographer by lot from the

remaining names. The Demographer shall serve a five-year term, and may be

reappointed once. The Demographer may not have held a partisan elected office for

four years prior to appointment, and may not serve in the general assembly for four

years after presentation of the demographer’s last redistricting map.

      As discussed above, the Nonpartisan State Demographer prepares tentative

reapportionment plans and maps, using the criteria specified in the Constitution

(criteria which were largely enacted as part of Amendment No. 1 in 2018). Unless

seventy percent of the members of the House or Senate reapportionment

commissions vote to make changes to the demographer’s tentative plans, those

plans take effect.

      Given the centrality of the Nonpartisan State Demographer to the reforms

enacted by voters in 2018, the elimination of this constitutional officer is a central
feature of SJR 38. In order for the ballot summary to be fair and sufficient, and

give voters a meaningful sense “of what the proposed amendment would

accomplish,” Sedey v. Ashcroft, 594 S.W.3d 256, 263 (Mo. App. W.D. 2020) (citation

omitted), the elimination of the post of Nonpartisan State Demographer must be

referenced in the ballot title in some fashion.

      We recognize that the third bullet point states that, if SJR 38 is passed,

bipartisan commissions will have responsibility for drawing state legislative

districts. Presumably, some other person or entity had the map-drawing
responsibility previously, and one could assume that the previously-responsible


                                           25
person or entity will be divested of authority if it is given to the bipartisan

commissions. But this sort of “negative implication” argument is not sufficient to

alert voters to the elimination of the Nonpartisan State Demographer’s role in the

redistricting process. As the Missouri Supreme Court has recognized, “[s]ometimes

it is necessary for the . . . summary statement to provide a context reference that

will enable voters to understand the effect of the proposed change.” Brown, 370
S.W.3d at 654; see also Boeving v. Kander, 493 S.W.3d 865, 879 (Mo. App. W.D.

2016); Mo. Mun. League v. Carnahan, 364 S.W.3d 548, 553 (Mo. App. W.D. 2011).

      The Secretary of State argues that, under Hill v. Ashcroft, 526 S.W.3d 299

(Mo. App. W.D. 2017), “there is no requirement that the summary statement recite

the proposal’s impact on preexisting laws at all.” The Secretary reads Hill far too

broadly. We recognize that Hill states that “Missouri courts have never held that a

summary statement prepared by the secretary of state must explain the initiative’s

potential effect on existing or future statutes to be fair and sufficient.” 526 S.W.3d

at 314. The Court made that statement in a particular context, however. In Hill,

after the Secretary of State had prepared a summary for a proposed constitutional

amendment, the legislature enacted a bill which would arguably have been nullified

if the proposed constitutional amendment were adopted by voters. We held that it
was unnecessary to revise the summary to reflect the passage of the conflicting

statute after the summary’s drafting. We emphasized that requiring that ballot

summaries reflect later developments would create an undue burden on election

authorities, since “the consequences are potentially ever changing due to the

political landscape.” Id. at 314. We also emphasized that, even without an explicit

reference to the later-enacted statute, the effect of the proposed constitutional

amendment on contrary statutes “is self-evident,” since “[i]t is commonly

understood that constitutional amendments will supersede statutes that are in
contravention with the amended constitutional provision.” Id. at 314, 315.


                                           26
      It is in this particular context – where the effect of a proposed constitutional

amendment on contrary statutes was “self-evident” and “commonly understood” –

that Hill held that it was unnecessary for the summary to “explain the initiative’s

potential effect on existing or future statutes.” Id. at 314. Hill does not purport to

modify, or abandon, the general principle that a summary statement “should

accurately reflect both the legal and probable effects of the propos[al].” Shoemyer v.

Sec’y of State, 464 S.W.3d 171, 174 (Mo. 2015) (citing Brown, 370 S.W.3d at 654).

Nor does Hill disavow the principle that “[s]ometimes it is necessary for the . . .

summary statement to provide a context reference that will enable voters to

understand the effect of the proposed change.” Brown, 370 S.W.3d at 654 (citation

omitted). (Nor could Hill reject these fundamental principles, given their

announcement by the Missouri Supreme Court.) In ballot-summary cases, courts

are called upon to apply the open-ended standards of § 116.190.3 (which ask

whether a summary statement “is insufficient or unfair”) to an endless variety of

ballot measures and summary statements – and frequently on a sharply

compressed timetable. Necessarily, each appellate decision in this area is

inherently tied to the specific measures, the specific summary statements, and the

specific circumstances presented in the particular case; any more general
statements appearing in such cases must be read in that light.

       In this case, SJR 38’s elimination of the Nonpartisan State Demographer’s

role in the redistricting process is not merely a “potential effect” of passage of the

resolution; SJR 38 proposes to directly eliminate the constitutional provision which

creates the Demographer’s office. Where a ballot measure’s adoption would directly

nullify or substantially alter existing legal rules, reference to the measure’s effect on

existing law may often be necessary to adequately inform voters of “the legal and

probable effects of the propos[al].” Hill is not to the contrary.




                                           27
      In this case, to be fair and sufficient the ballot summary must explicitly refer

to the elimination of the constitutional officer who currently holds (in the Secretary

of State’s words) “principal responsibility” for redistricting.

      2.     Second, the summary statement’s characterization of the redistricting

commissions as “citizen-led” and “independent” fails to accurately describe the

membership and operation of the commissions.

      Nothing in SJR 38 requires that the commissions be “citizen-led” in any

meaningful sense, given that their membership is appointed by the Governor from

nominations received from the State’s two major political parties, without

restriction on the public or partisan office those members may currently hold, or

may have previously held.

      The term “citizen-led” is given no clear meaning in the Constitution, or by

SJR 38, and we are aware of no judicial decisions or other legal authorities which

give content to the term. In his Brief, the Secretary of State argues that the

bipartisan commissions are properly described as “citizen-led” for the following

reasons:

      The new commissions are “citizen-led” within the ordinary and natural
      meaning of that phrase, and thus the description is fair and accurate
      to the average voter. The word “citizen” means “a member of a state:
      one who is claimed as a member of a state,” and (more specifically) “a
      civilian as opposed to a soldier, policeman, or other specialized servant
      or functionary of the state.” The new house and senate independent
      bipartisan commissions are unquestionably led by “citizens” under this
      plain meaning of this term. Notably in this context, the commissions
      are not led by public officials, and thus they are led by “citizens” in the
      specific sense of “civilians” who are not “other specialized servant[s] of
      the state,” such as public officials.
(Citations omitted.)

      The problem with the Secretary’s argument is that nothing in SJR 38

requires that the bipartisan commissions be made up of “citizens” in this sense, or
that such “citizens” will in fact “lead” the commissions. Although SJR 38 provides


                                           28
that commissioners “shall be disqualified from holding office as members of the

general assembly for four years following the date of the filing by the commission of

its final redistricting plan,” nothing in SJR 38 requires that commissioners be

“civilian[s]” instead of “soldier[s], policem[e]n, or other specialized servant[s] or

functionar[ies] of the state.” Other than the forward-looking prohibition on service

in the General Assembly, nothing in SJR 38 prevents commissioners from being

current or former members of the General Assembly or executive branch, or from

being officials of the political parties. This contrasts with the restrictions currently

applicable to the Nonpartisan State Demographer: in addition to a forward-looking

ban on service in the General Assembly, the Constitution specifies that the

Demographer may not have held partisan elected office in the four years preceding

appointment. Mo. Const. Art. III, § 3(b).

      The selection process for the commissioners specified in SJR 38 is similar to

the process used to fill the current redistricting commissions. We are informed by

amici that, in the last redistricting round following the 2010 decennial census, the

leaders of the House and Senate reapportionment commissions included a former

Lieutenant Governor who was also a former member of both the Missouri House

and Senate; an individual who formerly chaired the Missouri Republican Party and
co-chaired the Republican National Committee; and a former State Senate

candidate. Because none of the qualifications for service on the redistricting

commissions have changed, and the selection process is similar, we presume that if

SJR 38 passes, similarly distinguished, politically active individuals, with extensive

prior (or current) histories of public service, may be appointed to, and may lead,

future redistricting commissions. It is difficult to discern how commissions with

such leadership can meaningfully be described as “citizen-led” – or how these

redistricting commissions would be distinguishable from other State commissions
which are not characterized as “citizen-led.”


                                            29
       It is also unclear what is meant by the characterization of the commissions as

“independent.” We have explained above that SJR 38 provides that the commission

members will be nominated by the two major political parties (and therefore will be

known to, and potentially active in, those parties), and that they will be appointed

by the Governor. While the work of the commissions may not be subject to direct

supervision or control (except through subsequent judicial challenges), the

commissions are not “independent” of partisan or executive-branch influence

through the selection process. In the context of the revisions of the third bullet

point which are otherwise required, we substitute for the amorphous and undefined

term “independent” a phrase explaining that the commissions will be “governor-

appointed.”

       3.     A third and final difficulty with the third bullet point is that it asks

Missouri voters whether they wish to amend the Constitution to create bipartisan

commissions to draw state legislative districts “based on one person, one vote,

minority voter protection, compactness, competitiveness, fairness, and other

criteria.” The summary statement falsely implies that SJR 38 establishes the listed

criteria, when they already appear in the Constitution (by virtue of Amendment No.

1); equally important, the third bullet fails to suggest in any fashion that SJR 38
proposes to significantly modify, and fundamentally reorder, the existing

redistricting criteria.

       The third bullet point’s listing of redistricting criteria could just as easily

apply to the current Constitution as to the modified version of Article III which

would exist if SJR 38 passes. Each of the redistricting criteria is already contained

in Article III, § 3(c).11 Yet voters may be led by the summary statement to believe


       11      “One person, one vote” refers to the requirement that coordinate legislative
districts should have roughly equal population – a principle which already appears in the
Missouri Constitution. See Gray v. Sanders, 372 U.S. 368, 381 (1963) (where the term “one


                                            30
that those criteria will only be applied in Missouri if they cast their ballot in favor of

SJR 38.

       We addressed a similar issue in Missouri Municipal League v. Carnahan, 303
S.W.3d 573 (Mo. App. W.D. 2010). In that case, the summary statement for an

initiative petition seeking to restrict eminent domain stated that the initiative

would “requir[e] that any taking of property be necessary for public use and that

landowners receive just compensation.” Id. at 586 (emphasis added). We held that

the emphasized language needed to be removed from the summary statement,

because it would mislead voters that they had to support the initiative if they

wanted to assure property owners received just compensation when, in fact, “the

Missouri Constitution has historically and does currently require just compensation

for takings.” Id. at 588. As we explained in a later, related case, the reference to

“just compensation” “was unnecessary and potentially prejudicial in that it

suggested a change was being made to the Constitution regarding ‘just

compensation’ that was not being amended.” Mo. Mun. League v. Carnahan, 364
S.W.3d 548, 553 (Mo. App. W.D. 2011). For the same reason as in the first Missouri

Municipal League case, the listing of existing redistricting criteria in the third

bullet point, with the false implication that they are being newly introduced, is
unfair and insufficient, and must be removed from the summary.

       Besides falsely claiming credit for introducing the redistricting criteria into

the Missouri Constitution, the third bullet fails to acknowledge what SJR 38 would

actually do – substantially modify, and reorder, the redistricting criteria approved

by voters in the November 2018 general election. We have described in the factual

statement above the modifications SJR 38 would make to individual redistricting

criteria. In addition, the resolution would take two of the new criteria approved by

person, one vote” was coined); Evenwel v. Abbott, 136 S. Ct. 1120, 1123-24 (2016)
(discussing evolution of “one person, one vote” principle in Supreme Court’s jurisprudence).


                                             31
voters in 2018 – “partisan fairness” and “competitiveness” – and not only

substantially dilute them,12 but also move these considerations from the very

highest priority category (above geographic contiguity, preservation of existing

political subdivisions, and compactness) to the very lowest priority. Like the

creation of the position of Nonpartisan State Demographer, the heavy weighting of

“partisan fairness” and “competitiveness” is a distinctive feature of the modified

redistricting process which voters approved in 2018; yet the proposed ballot

summary does nothing to suggest that these criteria are being substantially revised

and deprioritized.

       The first sentence of the Introduction to the Secretary of State’s opening Brief

lists what he contends are the four primary features of SJR 38. Notably, in that

first sentence, the Secretary of State emphasizes that the resolution would, if

enacted, “(4) amend, clarify, and reorder the criteria used in redistricting.”

(Emphasis added.) Yet this critical feature of SJR 38 – which the Secretary of State



        12       Under the existing Constitution as amended by Amendment No. 1, the
Nonpartisan State Demographer is charged with employing the “partisan fairness” and
“competitiveness” criteria to “ensure the difference between the two parties’ total wasted
votes, divided by the total votes cast for the two parties, is as close to zero as practicable.”
Art. III, § 3(c)(1)b (emphasis added). Under SJR 38, the bipartisan commissions are
instructed that this ratio, referred to as “the efficiency gap,” “shall not exceed fifteen
percent.” (Emphasis added.) By permitting an efficiency gap as high as fifteen percent,
SJR 38 would apparently permit a very heavy partisan bias in redistricting plans. As one
court has explained:
              A 7 percent efficiency gap is at the edges of the overall
       distribution of all state house plans in the modern era, making it
       indicative of uncommonly severe gerrymandering. Historical analysis
       shows that with a 7 percent efficiency gap, the gerrymandering is also likely
       to be unusually durable. Over its lifespan, a plan with an efficiency gap of
       that magnitude is unlikely ever to favor the opposing party.
Whitford v. Nichol, 151 F. Supp.3d 918, 922 (W.D. Wis. 2015) (emphasis added); see also
Nicholas O. Stephanopoulos & Eric M. McGhee, Partisan Gerrymandering and the
Efficiency Gap, 82 U. CHI. L. REV. 831, 887 (2015) (recommending a maximum eight percent
efficiency gap for state house plans; recognizing that “[a] gap of at least eight points placed
a [state house redistricting] plan in the worse 12 percent of all plans” over the last five
decades).


                                               32
so prominently highlights in his Brief – is nowhere mentioned in the official

summary statement.

       Notably, after acknowledging that modification of the existing redistricting

criteria is a primary feature of SJR 38, the Secretary of State admits in his Brief

that the third bullet point’s listing of redistricting criteria is completely opaque

concerning the genesis of those criteria:

       The bullet point does not make any statement whether the listed
       criteria will be new or preexisting. It simply states that the new
       independent bipartisan commissions will “draw state legislative
       districts based on” the criteria listed in the bullet point. The summary
       makes no statement, one way or the other, about whether these
       criteria are the same, similar to, or different from criteria that are
       already used.
(Record citations omitted.) But this is precisely the problem – given that the third

bullet point asks voters whether “the Missouri Constitution [should] be amended to

. . . [c]reate . . . commissions to draw state legislative districts based on” the listed

criteria, it falsely implies that those criteria will only become effective if the

amendment passes. Moreover, in the quoted passage the Secretary candidly admits

that the third bullet point gives voters absolutely no notice of the significant

revisions to the existing redistricting criteria effected by SJR 38.

                *              *             *             *             *

       In order to address the deficiencies in the third bullet point which we have

discussed above, we have drafted revised language for the third bullet point.

       As pointed out by Challengers, this is apparently only the second time when

we have addressed a situation in which a proponent has sought to put a measure on

a general election ballot which would have the effect of substantially altering or

undoing a measure which voters approved at the immediately preceding general

election. In that earlier case, Cures Without Cloning v. Pund, 259 S.W.3d 76 (Mo.
App. W.D. 2008), we upheld language in a summary statement drafted by the



                                            33
Secretary of State, which stated that the initiative sought “to limit Missouri

patients’ access to stem cell research, therapies and cures approved by voters in

November 2006 by [adopting certain restrictions].” Id. at 80 (emphasis added). The

Missouri Supreme Court has recognized that “[s]ometimes it is necessary for the . . .

summary statement to provide a context reference that will enable voters to

understand the effect of the proposed change.” Brown, 370 S.W.3d at 654. As in

Cures Without Cloning, we believe that voters need to be informed that they are

being asked to reconsider, and substantially modify, a measure which they only

recently approved.

      Accordingly, we strike the existing third bullet point, and replace it with the

following:

      Shall the Missouri Constitution be amended to:

             ....

              •      Change the redistricting process voters approved in 2018
      by: (i) transferring responsibility for drawing state legislative districts
      from the Nonpartisan State Demographer to Governor-appointed
      bipartisan commissions; (ii) modifying and reordering the redistricting
      criteria.
      We recognize that, in its judgment, the circuit court reversed the order of the

bullet points of the summary statement drafted by the General Assembly, putting
the redistricting issue first, the campaign contribution limitations second, and the

gift restrictions third. The court also substantially rewrote each of the summary’s

three bullet points. While we have substantially rewritten the third bullet point to

address the specific deficiencies we have described above, and have slightly

modified the wording of the first bullet point, we do not engage in any broader

revision or reordering of the summary’s provisions, and believe it was error for the

circuit court to make more far-reaching modifications. We have previously
explained that, after identifying deficiencies in a ballot summary, we will revise the



                                          34
existing summary “while modifying the [existing] language in the most limited

fashion possible.” Boeving, 493 S.W.3d at 883; see also Cures Without Cloning, 259
S.W.3d at 83 (while circuit court was authorized to change a single word of

summary statement to correct a deficiency, “the court was not authorized to re-

write the entire summary statement”). We follow that same path here.

Accordingly, we do not reorder the summary statement’s bullet points, which are

fair and sufficient as rewritten, and follow the order in which the three items

appear in SJR 38 itself. Nor do we modify the language of the existing summary

more broadly than necessary to address the specific deficiencies we have identified.

                                     Conclusion
      For the reasons explained above, the circuit court’s judgment is affirmed in

part and reversed in part.

      It is now well-established “that § 116.190.4 authorizes the circuit court to

certify alternative language to the Secretary of State where the circuit court finds

the existing summary statement language to be deficient. We have also held that,

where this Court concludes that the summary statement is insufficient or unfair, we

‘step into the circuit court’s shoes’ by virtue of Supreme Court Rule 84.14.” Boeving

v. Kander, 493 S.W.3d 865, 882 (Mo. App. W.D. 2016). Accordingly, we certify the

following summary statement for inclusion in the official ballot title for Amendment

No. 3, to appear on the November 3, 2020 general election ballot:

      Shall the Missouri Constitution be amended to:

           •     Ban gifts from paid lobbyists to legislators and their
      employees;
             •      Reduce legislative campaign contribution limits;
              •      Change the redistricting process voters approved in 2018
      by: (i) transferring responsibility for drawing state legislative districts
      from the Nonpartisan State Demographer to Governor-appointed
      bipartisan commissions; (ii) modifying and reordering the redistricting
      criteria.


                                          35
In compliance with § 116.155.2, this modified summary statement consists of fifty

words, excluding articles.




                                             Alok Ahuja, Judge
All concur.




                                        36